Title: To George Washington from Major General William Heath, 22 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston June 22d 1778.
                    
                    Perhaps ere this reaches you, you will hear that an Officer of the Convention troops has been lately shot at Cambridge by one of our Sentinels. this happened on the 17th Instant, the Officer attempting to ride out of the Chain of Sentries with two Women, which by express orders are not to pass without passports, the Sentry did his duty—repeatedly ordered the Officer to stop, and was at length necessi[t]ated to use severity. Imagining that your Excellency would be desireous to be acquainted with the particulars I do myself the honor to enclose sundry papers that passed between Genl Phillips & myself on the occasion—Genl Phillips is still confined—The packet addressed to the Honble the president of Congress is on the Subject. Capt. Horton going on to your Excellency induced me to send them by him, as a considerable expence would be saved to the public. I am to request that you would please to forward them by the first oppertunity as I apprehend you have frequent intercourse to Congress, and pardon me in giving this trouble—The resentment of the people here towards Genl Phillips for the indecent and dishonorable expressions contained in his letters, is very great.
                    Enclosed is a request from Ensn Pond for leave to resign his Commission in the Army. I have the honor to be Your Excellencys Most Obed. Servt
                    
                        W. Heath
                    
                